227 F.2d 750
Charles Edwin BENNETT, Appellant,v.J. O. KEARNEY, Warden, Federal Correctional Institution, Texarkana, Texas, et al., Appellees.
No. 15654.
United States Court of Appeals Fifth Circuit.
December 9, 1955.

Charles Edwin Bennett, in pro. per.
William M. Steger, U. S. Atty., Harlon E. Martin, Asst. U. S. Atty., Tyler, Tex., for appellees.
Before HOLMES, RIVES and CAMERON, Circuit Judges.
PER CURIAM.


1
The District Court dismissed the petition for habeas corpus assigning its reasons as follows:


2
"Since it conclusively appears that a motion to vacate sentence filed with the sentencing court, as provided by Title 28 U.S.C.A. Sec. 2255, would be adequate to test the legality of petitioner's detentions by the respondent Kearney, this court is without authority to entertain petitioner's petition for a Writ of Habeas Corpus, and, therefore, the motion of the respondent Kearney to dismiss will be sustained. Tacoma v. Hiatt [5 Cir.], 184 F.2d 569; Decatur v. Hiatt [5 Cir], 184 F.2d 719; and Neigut v. Kearney [5 Cir.], 221 F.2d 803."

We agree. The judgment is therefore

3
Affirmed.